Citation Nr: 0027007	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-12 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



ISSUE

Entitlement to service connection for bipolar disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel



INTRODUCTION


The veteran served from July 1993 to April 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Salt Lake 
City, Utah Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition the veteran's claim on appeal has been obtained.

2.  There is a state of equipoise of the positive and 
negative evidence on the question of whether the veteran's 
bipolar disorder is related to service.


CONCLUSION OF LAW

Service connection for bipolar disorder is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Pertinent law and regulations

With respect to a service connection claim, the law provides 
that entitlement to service connection may be granted for a 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A threshold inquiry for all entitlement to service connection 
claims is whether the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") requires three evidentiary elements to 
establish a well-grounded claim for service connection:  (1) 
a medical diagnosis of a current disability; (2) medical, or 
in some circumstances, lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to an 
inservice injury or treatment.  See Espiritu v. Derwinski, 2 
Vet. App. 494, 494 (1992).

A well-grounded claim is a meritorious claim, one that can 
stand on its own, capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Although the claim need 
not be conclusive, the allegations must be supported by 
credible and competent evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Further, absent competent proof of 
current disability, there is no valid claim.  
Rabideau v. Derwinski, 2 Vet. App.  141, 143-44 (1992).  

In addition to the general standard set forth in Caluza, 
chronicity and continuity standards can also establish the 
requirements for a well grounded claim.  Savage v. Gober, 10 
Vet. App. 488 (1997).  The chronicity standard is established 
by competent evidence of the existence of a chronic disease 
in service or during an applicable presumptive period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 
supra.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
reaching the merits determination, truthfulness and 
credibility are no longer assumed.


Factual Background

Service medical records are negative for complaints or 
findings related to a psychiatric disorder.  

A September 1998 letter from a private psychiatrist is of 
record.  Based on history provided by the veteran the 
psychiatrist opined that the veteran developed a psychiatric 
disorder related to service.  She believed that the veteran 
currently had a psychiatric condition which was precipitated 
by active duty.  Her report noted that the veteran frequently 
had his sleep schedule disrupted during his time in the 
service.  Since his discharge, the veteran had become 
impulsive, moving more than 20 times, and holding 15 
different jobs, the longest for only one month.  His sleep 
cycle had continued to be extremely disrupted, accounting for 
his hypomanic state.  It was her opinion that the veteran's 
of current bipolar illness was precipitated by severe 
disruption of the sleep cycle while serving active duty. 

The veteran was afforded a VA psychiatric examination in 
November 1998.  The veteran gave a history of mental strain 
during basic training.  He tried to control his emotions, but 
he felt sadness, cried at night and had a difficult time.  He 
did not seek treatment during active duty due to a fear that 
he would be dishonorably discharged if he was sent to a 
psychiatrist.  He reported that his longest job since active-
duty lasted three months.  He stated that he was irritable 
with his mother and family even though he loved them.

The examiner concluded that the veteran had a pre-military 
history of successful achievement academically and 
interpersonally with stable mood and good judgment.  By his 
self-report, he experienced symptoms consistent with the 
major depressive episode while in the military but did not 
seek treatment while on active duty.  Since his discharge, he 
reported continuous symptoms consistent with bipolar disorder 
and had been diagnosed and treated with good results.  The 
examiner noted that the private psychiatrist's contention 
that sleep disruption during boot camp precipitated the 
veteran's bipolar disorder was supported in that there was 
evidence that sleep deprivation can precipitate a bipolar 
episode in pre-disposed individuals, however causality was 
not necessarily assumed.  However, the examiner concluded 
that it appeared it from the veteran's history that his mood 
disorder began during boot camp and has continued to the 
present time causing significant occupational and 
interpersonal impairment.  The diagnosis was bipolar 
disorder. 

In support of his claim the veteran has submitted numerous 
letters written during boot camp to his mother and others.  
Also of record are personal statements from the veteran's 
sister, mother and grandparents.  The provided personal 
anecdotal descriptions of the veteran's changes in 
personality before and after active duty.  The described his 
inability to hold down a job, fits of rage, unpredictability 
and extremes of behavior.

The veteran's treating psychiatrist provided another 
statement in August 1999.  After speaking with the veteran 
and reviewing the letters that he sent to his mother while on 
active duty, she formed the opinion that it was more likely 
than not that the his bipolar disorder was incurred while he 
was in the military.  She cited specific statements in 
specific letters which indicated to her that he had bipolar 
disorder while serving on active duty.  The psychiatrist 
pointed out that the history provided by the veteran was 
provided prior to his learning about his ability to become 
service connected.  She contended that the letters showed 
evidence of grandiosity, ideas of reference, belief in having 
special powers, delusions, and possible auditory and visual 
hallucinations.  She also noted that there was evidence, 
given the number of times that he was awake until early 
morning hours writing letters, that he was also hypergraphic 
and had decreased need for sleep associated with increased 
energy.  Based on the symptoms and signs, the psychiatrist 
concluded that it was more likely than not that the veteran 
developed bipolar disorder while serving on active duty. 

The veteran was afforded another VA examination with a 
psychologist in October 1999.  The examiner reviewed the 
claims folder, as well as the opinions of the veteran's 
private treating psychiatrist, as well as administered a 
clinical interview which included a mental status examination 
and Minnesota Multiphasic Personality Inventory-2 (MMPI).  
The examiner reviewed the evidence with the veteran.  He 
characterized the veteran's description of his behavior as 
consistent with that of most young men exposed to rigorous 
training; there was a mixture of excitement, exhaustion, 
uncertainty about his ability to complete the task, great 
pride at the successful completion of training elements, etc.  
The examiner pointed out that the veteran did not disclose 
any emotional difficulties to training officers, did not 
report physical injuries and appeared to have been 
appropriately treated. 

In the examiner's opinion there were several issues to be 
raised regarding the conclusions arrived at by the private 
treating psychiatrist.  He felt that the excerpts used to 
illustrate psychiatric symptoms must be questioned when 
viewed in the context of the entire corpus of correspondence.  
The letters clearly reflected the thinking and emotions of a 
young, immature, naive and adolescent, who was away from 
close family ties.  Secondly, the content of the letters was 
ambivalent with statements about how harsh the training was 
juxtaposed with statements of excitement and pride of 
accomplishment.  The VA examiner felt that in the absence of 
other data supporting a psychiatric symptom formation, such 
ambivalence is more parsimoniously understood as indicative 
of an adaptive a struggle.  Thirdly, a number of letters 
contained statements that were interpreted as being 
indicative of disturbing thought processes.  The VA examiner 
opined that these statements could just as easily be 
understood as indications of adolescent fantasy and deep 
religious conviction.  The fourth and most significant 
failure was a failure to address the pertinent content in the 
letter dated December 6, 1993.  In that letter the veteran 
disclosed his desire to obtain a discharge from the Marine 
Corps.  He further described using a psychiatric condition as 
a vehicle for obtaining the desired discharge. 

Based on an interview, mental status examination and testing 
the examiner concluded that although the previously diagnosed 
bipolar disorder can not be ruled out, his data did not 
support the diagnosis.  The examiner gave a diagnosis of 
cyclothymic disorder.  The examiner did not take issue with 
prior diagnostic impressions of bipolar disorder, but rather 
with the issue of causality.  The examiner noted that the 
most compelling argument in favor of service connection was 
based on a retrospective analysis of the veteran's 
correspondence.  The examiner felt that the omission of 
crucial information in the private psychiatrist's analysis 
indicated that she took upon an advocacy, rather than neutral 
role.  The examiner felt that it was important to note that 
the veteran's mental status while in training did not rise to 
the level that brought him to the attention of his 
commanders.  The examiner also noted that the veteran was 
able to conform his behavior to military expectation.  The 
examiner's opinion was that the diagnosis offered could not 
be causally linked to military service. 


Analysis

In this case the opinions of competent medical professionals 
differ on the relationship of the veteran's mental disability 
to active duty service.  The veteran's treating psychiatrist 
and the November 1998 VA examiner agree that it had its onset 
in service, however, the most recent VA examiner disagrees.  
Both opinions are supported by medical and factual bases, and 
are based on interviews and thorough analyses of the service 
medical records and letters written by the veteran during 
service.

The Board notes that the most recent VA examiner concluded 
that service connection was not warranted because the 
veteran's bipolar disorder was not directly caused or 
aggravated by service.  (emphasis added).  The Board notes 
that service connection basically means that the facts, shown 
by the evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service...or aggravated therein.  38 C.F.R. § 3.303 (2000) 
(emphasis added).  Direct causation is not required by the 
applicable criteria.  Id.  Nonetheless, it appears from other 
statements in the report that the examiner was of the opinion 
that the veteran's mental disability was not manifested 
during active duty.  In contrast, the other two medical 
opinions concluded that bipolar disorder was first manifested 
during active duty.

In light of the contrasting medical opinions in this case, 
the Board observes that the medical evidence regarding 
service connection is at least in relative equipoise.  In 
consideration of the doctrines of "relative equipoise" and 
"reasonable doubt," the Board concludes that there is an 
approximate balance between positive and negative evidence as 
to the merits of the veteran's claim; thus, the benefit of 
the doubt in resolving this issue shall be given to the 
veteran, as provided under 38  U.S.C.A., §§ 1154, 5107 (West 
1991), and the claim will be granted.


ORDER

Entitlement to service connection for bipolar disorder is 
granted.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 



